101 F.3d 687
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Uzoma UKPABIA, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 95-2634.
United States Court of Appeals, Second Circuit.
June 25, 1996.

Uzoma Ukpabia pro se, Ft. Worth, Tex. for Appellant.
Susan Corkery, Ass't U.S. Att'y, EDNY, Brooklyn, NY, for Appellee.
Before KEARSE, MAHONEY and McLAUGHLIN, Circuit Judges.
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York, and was submitted by petitioner pro se and by counsel for respondent.


1
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the order of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Amon's orders dated May 10, 1995, and June 19, 1995, and on the record on June 16, 1995.